Citation Nr: 0608319	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  02-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for loss of 
bony substance, maxillary anterior ridge, and palatal bone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran had honorable active service from December 1974 
to December 1978.

This appeal arises from a December 2002 rating decision by 
the RO in Columbia, South Carolina, that RO granted 
entitlement to service connection for loss of bony substance, 
maxillary anterior ridge and palatal bone and assigned a 
noncompensable rating effective from August 24, 1999, under 
Diagnostic Code 9912-9913. 

The RO notified the veteran in letters to his last known 
address, of hearings scheduled before an RO hearing officer 
and before a Veterans Law Judge.  The claims file notes that 
the veteran failed to report for either hearing, although 
neither notification letter was returned by the United States 
Postal Service as undeliverable.   The veteran has not 
explained his failure to report nor has he requested 
rescheduling.  Under these circumstances, the Board deems the 
hearing requests to be withdrawn.  See 38 C.F.R. § 20.702(d) 
(2005)

In October 2004 and June 2005, the Board remanded the case to 
the Appeals Management Center (AMC) for additional 
development.


FINDINGS OF FACT

Throughout the appellate period the veteran's service-
connected loss of bony substance, maxillary anterior ridge, 
and palatal bone has been manifested by loss of 25 to 50 
percent of the maxilla and is replaceable by prosthesis.


CONCLUSION OF LAW

A rating of 30 percent, is warranted for loss of bony 
substance, maxillary anterior ridge, and palatal bone, for 
the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 9915 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The May 2002 and May 2003 statements of the case, February 
2005 and October 2005 supplemental statements of the case, 
and March 2001, May 2001, March 2002, October 2002, November 
2004, and July 2005 letters, gave the veteran notice of the 
evidence necessary to substantiate his claim on appeal.  

The evidence development letters dated in March 2001, 
November 2004 and July 2005 also advised the veteran of what 
evidence he was responsible for providing and what evidence 
VA would undertake to obtain.  The veteran was not explicitly 
told to submit all evidence in his possession.  The October 
2005 supplemental statement of the case, however contained 
the provisions of 38 C.F.R. § 3.159(b), noting that the 
veteran would be advised to submit relevant evidence in his 
possession.  

In Dingess/Hartman, the Court held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, U.S. Vet. App. Nos. 01-1917 & 
02-1506 (Mar. 3, 2006).  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  
      
Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess  v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled). 

In any event the veteran did receive notice regarding the 
initial rating.  He has not received specific notice 
regarding effective dates.  Because the Board is granting a 
rating from the effective date of the grant of service 
connection, and a rating prior to the effective date of 
service connection would not be possible, further notice 
would be of no benefit to the veteran.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for and the veteran has been afforded necessary VA 
examinations.  38 U.S.C.A. § 5103A(b),(c).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).   However, the Board will consider 
only those factors contained in the rating criteria.  See 
Massy v. Brown, 7 Vet. App. 204, 208 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

In the case of an initial rating after the grant of service 
connection, the Board must consider whether a compensable 
rating is warranted for any period since the effective date 
of service connection.  It must be determined whether the 
case warrants the assignment of separate ratings for the 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Records from J.S. Hood, DDS, dated from 1987 to 1995 show 
treatment for various dental disorders.  

In a February 2001 statement from B.B. Tiller, DMD he 
explained that he treated the veteran in January 2001 and 
found generalized moderate to severe periodontitis exhibiting 
horizontal bone loss on the maxillary and mandibular arches.  
He also noted a defective fixed denture at #6-#11.

In November 2002 the veteran was afforded a VA dental 
examination.  He reported that he was involved in a 
motorcycle accident in 1978 and had experienced facial 
trauma.  He lost his maxillary anterior teeth which were 
replaced with a fixed bridge from teeth number 6 to number 
11.  His loose teeth were repositioned back into his mouth 
and lasted "for quite some time."

Physical examination showed that the veteran functioned well 
with the restored dentition.  Missing teeth included numbers: 
1, 7, 8, 9, 10, 16, 17, 18, 23, 24, 25,  and 32.  He had a 
bridge placed between number 6 and 11.  The abutment on tooth 
number 11 was loose and the bridge needed to be replaced.  

In regards to limitation of incisal range of motion, the 
veteran could open 50 millimeters in occlusion and he was 
able to shift laterally right and left approximately 15 
millimeters.  He was able to protrude 5 millimeters.  No 
clicking, popping or pain was noted in the temporomandibular 
joint.  

Bone loss was noted in the area of teeth number 7 and 10, and 
included the ridge of the maxillary bone and also part of the 
palatal bone.  The examiner noted that the veteran's 
prosthesis was functioning but it was failing and would have 
to be replaced.  

A Panorex X-ray study revealed bone loss that was evident on 
the anterior bridge.  The remaining radiograph was normal 
with the exception of some caries on some posterior teeth.  

The examiner concluded, 1) that the veteran's bridge was 
loose and there was evidence of  loss of bony substance on 
the maxillary anterior ridge which was strongly suggestive of 
trauma at some time in the past; 2) the loss of teeth number 
23, 24 and 25 may be secondary to trauma and there was 
periodontal disease remaining around tooth number 26 which 
was still intact; 3) no temporomandibular joint dysfunction 
was found on the examination; and 4) the palate had a deep 
vault but appeared to be normal except for some bone changes 
directly behind the anterior ridge and there was no evidence 
of palatal nonunion.   

The diagnosis was caries based on the decaying abutment.  

In December 2004 the veteran again underwent a VA dental 
examination.  On physical examination, the examiner noted 
that the veteran had no impairment or loss of function.  He 
wore a maxillary partial denture and a mandibular partial 
denture that replaced his missing teeth and both were 
functioning well.  

His missing teeth included numbers, 1, 2, 3, 7, 8, 9, 10, 11, 
15, 16, 17, 18, 23, 24, 25, 26 and 32.  He was able to open a 
full 40 millimeters in centric occlusion and he was able to 
translate laterally right and left 6 millimeters and he was 
able to protrude 3 millimeters.  He had normal excursions and 
there were no clicks, pops, or pains in the temporomandibular 
joint area.  

He had excessive bone loss on the anterior maxillary area and 
on the palate which would be consistent with the documented 
trauma that he had received.  No defect was noted in the 
palate area and it appeared normal.  The veteran was able to 
function normally.  

A Panorex X-ray study showed maxillary anterior bone loss.  
The diagnosis was absence of teeth.  

In an August 2005 VA addendum opinion, the examiner noted 
that the veteran had lost less than half of the hard palate 
and was currently wearing a prosthesis, which he had been 
wearing for quite some time.     

The veteran's disability is currently rated under Diagnostic 
Code (DC) 9912.  Under DC 9912 a loss of less than one-half 
of the hard palate that is replaceable by prosthesis is rated 
0 percent. Where the loss is not replaceable by prosthesis, a 
20 percent rating is warranted. 38 C.F.R. § 4.150.

The August 2005 addendum makes clear that the veteran has 
lost less than half of the hard palate and was wearing 
prosthesis.  There is no other evidence of a loss of half of 
the hard palate.  Hence, the evidence is against a finding of 
a compensable disability under Diagnostic Code 9912, at any 
time since the grant of service connection.

Under Diagnostic Code 9915, loss of less than 25 percent of 
the maxilla is rated noncompensably disabling if replaceable 
by prosthesis or as 20 percent disabling if not replaceable 
by prosthesis.  Where the loss is between 25 and 50 percent, 
a 30 percent rating is assignable if the loss is replaceable 
by prosthesis, and a 40 percent rating is provided if the 
loss is not replaceable by prosthesis.  38 C.F.R. § 4.150, 
Diagnostic Code (2005).

The evidence of record consistently shows that the veteran 
suffered horizontal bone loss on the maxillary and mandibular 
arches and his maxillary anterior teeth, numbered 6 through 
11, were replaced with a fixed bridge.  A November 2002 VA 
examination report showed maxillary bone loss in the area of 
teeth number 7 and 10.  Additionally, a December 2004 VA 
examination report noted use of a maxillary partial denture 
and excessive bone loss on the anterior maxillary area.  

This evidence suggests maxillary bone loss at the site of 
less than half the teeth.  The bone loss at these sites does 
not appear to have been complete.  The loss of maxilla 
appears to be between 25 and 50 percent.  The veteran has 
loss of maxilla with well functioning prosthesis.  Given 
these findings, the veteran's disability warrants a 30 
percent rating under Diagnostic Code 9915, for the entire 
appeal period.  

The veteran is not entitled to a higher rating under 
Diagnostic Code 9915 because there is no evidence of loss of 
more than half of his maxilla.

As for additional diagnostic codes, the Board notes that 
there is no medical evidence of loss of the mandible or 
limitation of motion of the temporomandibular articulation to 
the degree required for a higher rating.  See Diagnostic 
Codes 9900 and 9905.  Additionally, there is no indication of 
loss of all or part of the ramus as required for a higher 
rating.  See Diagnostic Code 9906.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case the veteran's disability has not required any 
periods of recent hospitalization.  The record does not 
reflect any periods of unemployment, any lost job 
opportunities, or economic impact from the disability.  
Accordingly, referral for consideration of an extraschedular 
rating is not warranted.


ORDER

An initial disability rating of 30 percent is granted for 
loss of bony substance, maxillary anterior ridge, and palatal 
bone, effective August 24, 1999.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


